Case: 16-13043       Date Filed: 07/21/2017      Page: 1 of 3


                                                                      [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-13043
                              ________________________

                          D.C. Docket No. 1:12-cv-01623-CAP

JENNY MARTIN,

                                                                       Plaintiff - Appellant,

versus

ELI LILLY & CO.,
LILLY USA, LLC,

                                                                   Defendants - Appellees.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (July 21, 2017)

Before WILLIAM PRYOR, JORDAN, and BALDOCK, * Circuit Judges.

BALDOCK, Circuit Judge:


         *
          The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit,
sitting by designation.
              Case: 16-13043      Date Filed: 07/21/2017   Page: 2 of 3


      Plaintiff Jenny Martin obtained a jury verdict in her favor on a claim that her

former employer, Defendant Eli Lilly & Company (“Lilly”), discriminated against

her on the basis of her disability in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12112. In a separate appeal, Lilly challenged the district

court’s denial of its motion for judgment as a matter of law. We reversed and

directed the district court to enter judgment in Lilly’s favor. See Martin v. Eli Lilly

& Co., No. 16-11537 (11th Cir. 2017). In this appeal, Martin argues the district

court incorrectly calculated the attorney’s fees it awarded her as the prevailing

party. Because Martin is no longer the prevailing party, her appeal is moot. We

DISMISS the appeal.




                                           2
               Case: 16-13043   Date Filed: 07/21/2017   Page: 3 of 3


JORDAN, Circuit Judge, concurring:

        As noted in my dissent in Case No. 16-11537, I disagree with the majority

about the merits. But, because of the majority’s ruling, Ms. Martin is no longer a

prevailing party, and I agree that her appeal about attorney’s fees is necessarily

moot.




                                        3